Citation Nr: 0945511	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-17 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for lumbar 
strain with degenerative disc disease, rated as 20 percent 
disabling from March 9, 2007, and 10 percent disabling prior 
to that date.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement indicating 
his desire to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
Veteran filed a timely notice of disagreement with the March 
2004 rating decision assigning a 10 percent rating for lumbar 
strain with degenerative disc disease.  In addition, he 
perfected his appeal with the submission of a timely 
Substantive Appeal following the issuance of the Statement of 
the Case.  

However, a Substantive Appeal may be withdrawn in writing by 
an appellant or an appellant's authorized representative at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  A review of 
the record shows that, in a written statement received in 
April 2008, the Veteran informed the Board that the he wishes 
to no longer pursue the appeal for an increased rating for 
his low back disability.  

Having met the requirements of 38 C.F.R. § 20.204, the 
Veteran has withdrawn his Substantive Appeal with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for this benefit.  


ORDER

The appeal is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


